United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3445
                                  ___________

Dr. Genick Bar-Meir,                *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
North American Die Casting          *
Association; Edmund A. Herman;      * [UNPUBLISHED]
Andrew Behler; William Walkington; *
John Wronowicz; Daniel Twarog;      *
Steven Udvardy,                     *
                                    *
             Appellees.             *
                               ___________

                            Submitted: February 28, 2002
                               Filed: March 15, 2002
                                ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

     Genick Bar-Meir filed this action against the North American Die Casting
Association (NADCA) and six individuals, claiming they infringed his copyrights of
a book and an article. The district court1 dismissed the action for Bar-Meir's

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
persistent failure to comply with orders to provide proper discovery. Bar-Meir
appeals the dismissal and several other pretrial rulings.2

        We hold the district court did not abuse its discretion in dismissing the action
after finding that Bar-Meir had intentionally refused to provide discovery central to
his claims and NADCA's defense, and that a lesser sanction would not adequately
protect NADCA. See Martin v. DaimlerChrysler Corp., 251 F.3d 691, 694-95 (8th
Cir. 2001)(standard of review). We also hold the court did not abuse its discretion
in any of its discovery rulings. See SDI Operating P'ship v. Neuwirth, 973 F.2d 652,
655 (8th Cir. 1992)(standard of review).

      We further hold the district court did not err in dismissing the individual
defendants for lack of personal jurisdiction, see Wessels, Arnold & Henderson v.
Nat'l Med. Waste, Inc., 65 F.3d 1427, 1432 (8th Cir. 1995)(factors for determining
personal jurisdiction), or in denying Bar-Meir leave to file his first proposed amended
complaint, as the proposed amendment would have been futile, see Wald v.
Southwestern Bell Corp. Customcare Med. Plan, 83 F.3d 1002, 1006 (8th Cir. 1996).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Susan Richard Nelson, United States Magistrate Judge for the
District of Minnesota.
                                          -2-